DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 1, line 7, replace “a” before “memory sub-system” with --the--.
	Claim 8, line 9, replace “a” before “memory sub-system” with --the--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
Per claim 1, the previously cited Lee et al. [US 20120120732 A1] and Zhou [US 20190146689 A1] references substantially teach the subject matter of the instant claim as set forth in previous Office actions.  However, the cited prior art references fail to teach or sufficiently suggest “a value of a respective bit error rate associated with a respective read voltage of the plurality of read voltages”, and the value of the respective bit error rate “changes in view of a write-to-read delay associated with the data”, wherein the write-to-read delay associated with the portion of data corresponds to the 
Claims 2-7 are dependent on claim 1 and as such are allowable for at least the same reason as claim 1.
Claim 8 teaches a computer readable medium embodiment of claim 1’s method invention, as such the instant claim is allowable for similar reasons as claim 1.
Claims 9-13 are dependent on claim 8 and as such are allowable for at least the same reason as claim 8.
Per claims 14-18 and 21-22, see Office action mailed 10 February 2021 section titled “Allowable Subject Matter”, and Office action mailed 21 October 2020 section titled “Allowable Subject Matter” for a statement of the reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

12 May 2021